Citation Nr: 0730684	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-29 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
cervical spondylosis. 

2. Entitlement to service connection for bilateral shoulder 
condition as secondary to the service-connected cervical 
spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to December 
2002.

This claim is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned Acting Veterans Law 
Judge in July 2007. A transcript of the hearing is of record.


REMAND

At the July 2007 hearing, the veteran testified that her 
cervical spine disability should be rated higher as her 
condition had worsened since her last VA examination in 
August 2006. The Board notes that during the August 2006 
evaluation, the examiner observed no evidence of 
radiculopathy or sensory deficit. Further, the examiner 
concluded the veteran's symptoms did not meet the clinical 
criteria necessary to warrant a diagnosis of fibromyalgia. 
The veteran has submitted June 2007 VA outpatient treatment 
records which indicate she is receiving treatment for 
fibromyalgia and notalgia (dorsalgia) paresthetica. The 
veteran is entitled to a new VA examination where there is 
evidence, including her statements, that her service-
connected condition has worsened since the last examination. 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994). Further, the Court has held that VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one. See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

With regard to the veteran's claim for secondary service 
connection for a bilateral shoulder condition, the Board 
finds this issue to be inextricably intertwined with the 
veteran's claim for a disability rating in excess of 30 
percent for her cervical spondylosis. During her July 2007 
hearing, the veteran reported neck pain radiating down her 
shoulders and causing tingling in her arms. The veteran also 
reported decreased range of motion in the shoulders. 
Adjudication of the veteran's claim for secondary service 
connection for a bilateral shoulder disability will be held 
in abeyance pending further development of the veteran's 
claim for an increased disability rating for her service-
connected cervical spine disability.

The appellant is hereby notified that it is her 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims. See 38 C.F.R. §§ 3.158 and 
3.655 (2006).

Finally, the veteran is advised that while the case is on 
remand status, she is free to submit additional evidence and 
argument. See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). All VCAA requirements must be 
contained in one letter. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  Make arrangements for the veteran to be 
afforded an appropriate examination to 
determine the nature and extent of her 
service-connected cervical spine 
disability. The claims folder must be made 
available to the examiner in conjunction 
with the examination. The degree of 
impairment should be established. Range of 
motion must be reported in degrees. Any 
neurological symptoms should be reported. 
All pertinent pathology found on 
examination should be noted in the report 
of the evaluation. After examining the 
veteran, the examiner(s) should offer an 
opinion as to each of the following 
questions:

* Does the medical evidence support a 
diagnosis of either notalgia paresthesia 
and/or fibromyalgia? If so, are the 
aforementioned conditions related to 
service or secondary manifestations of the 
veteran's current cervical spine 
disability? 
 
* Does the medical evidence support a 
diagnosis of a bilateral shoulder 
disability? If so, is it at least as likely 
as not due to her service-connected 
cervical spine disability, or has the 
veteran's bilateral should disability, if 
found, been increased above the degree of 
disability which would exist in the absence 
of aggravation by her service-connected 
cervical spine disability? 

3. Thereafter, the RO should re- adjudicate 
the issues on appeal. If the benefits 
sought remain denied, the veteran and the 
accredited representative should be 
provided with a supplemental statement of 
the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include the 
applicable law and regulations, not 
previously provided, considered pertinent 
to the issues as well as a summary of the 
evidence received since the issuance of the 
last SSOC. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to 
the Board, if in order. The Board intimates 
no opinion as to the ultimate outcome of 
this case. The veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
LINDA A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


